Citation Nr: 0530841
Decision Date: 11/16/05	Archive Date: 03/02/06

DOCKET NO. 96-47 991                        DATE NOV 16 2005


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama

THE ISSUES

1. Entitlement to a temporary total disability rating pursuant to 38 C.F.R. § 4.29 for a period of VA hospitalization from October 24 to November 13, 1995.

2. Entitlement to an evaluation in excess of 30 percent for service-connected anxiety reaction from August 1, 1995 to August 12, 1997.

3. Entitlement to an evaluation in excess of 50 percent for service-connected anxiety reaction from August 13, 1997 to April 9, 2000.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had a period of active duty for training from July to October 1978 and had active service from January 1980 to September 1983.

This matter comes before the Board of Veterans' Appeals (Board) from a January 1996 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. In that determination, the RO denied the appellant's claim for an evaluation in excess of 30 percent for service-connected anxiety reaction and denied the application for a temporary total disability rating pursuant to 38 C.F.R. § 4.29 for a period of VA hospitalization from October 24 to November 13, 1995. The appellant disagreed and this appeal ensued.

In an October 1997 rating decision, the RO increased the evaluation assigned to 50 percent disabling effective August 13, 1997. As the appellant has not clearly expressed an intent to limit his appeal, it is presumed he seeks the maximum benefit allowed. AB v. Brown, 6 Vet. App. 35, 38-39 (1993). Therefore, based on the RO's action, the Board possessed appellate jurisdiction over the issues for increased evaluations greater than 30 percent from August 1, 1995, to August 12, 1997, and greater than 50 percent from August 13, 1997.

The Board remanded the case in March 1999 for further evidentiary development. Upon completion of that development, the RO issued a May 2000 rating decision that assigned a 100 percent schedular evaluation for anxiety reaction from April 10, 2000. Again, as the appellant has not clearly expressed an intent to limit his appeal, it is presumed he seeks the maximum benefit allowed. AB, 6 Vet. App. at 38-39. Therefore, the Board possesses appellate jurisdiction over issues listed on the title page of this decision.

In September 2003, the Board remanded the case for still further evidentiary development. The case has been returned to the Board for appellate consideration.

-2



FINDINGS OF FACT

1. The appellant was hospitalized in a VA hospital for not more than 21 days from October 24 to November 13, 1995 - for treatment of his service-connected anxiety reaction.

2. From August 1, 1995, to November 6, 1996, the appellant's anxiety reaction is manifested by considerable industrial impairment.

3. From November 7, 1996, to August 12, 1997, the appellant's anxiety reaction is manifested by definite industrial impairment, and by occasional decreased work efficiency and intermittent periods of inability to perform occupational tasks due to depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, and mild memory loss.

4. During the period between August 1997 and April 2000, the veteran's psychiatric disorder was manifested by not more than considerable industrial impairment and by symptoms of depressed mood, anxiety, decreased concentration, and sleep impairment; without evidence of symptoms such as suicidal ideation, obsessional rituals, illogical obscure, or irrelevant speech, impaired impulse control, spatial disorientation, near-continuous panic or depression affecting the ability to function independently.

CONCLUSIONS OF LAW

1. The criteria for a temporary total disability rating for VA hospitalization from October 24 to November 13, 1995, are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.29 (2004).

2. The criteria for a 50 percent rating for anxiety reaction from August 1, 1995, to November 6, 1996, are met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.125 to 4.132, Diagnostic Code 9400 (1995 and 1996).

- 3 



3. The criteria for an evaluation in excess of 30 percent rating for anxiety reaction from November 7, 1996, to August 12, 1997, are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.125 to 4.132, Diagnostic Code 9400 (1995 and 1996); 38 C.F.R. §§ 4.1, 4.2, 4.125 to 4.130, Diagnostic Code 9400 (1997 to 2004).

4. The criteria for an evaluation in excess of 50 percent for anxiety reaction from August 13, 1997, to April 9, 2000, are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.125 to 4.132, Diagnostic Code 9400 (1995 and 1996); 38 C.F.R. §§ 4.1, 4.2, 4.125 to 4.130, Diagnostic Code 9400 (1997 to 2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

Before addressing the claims directly, the Board must address the provisions of the Veterans Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A.§ 5100 et seq. (West 2002); see 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a). The law addresses the notification and assistance requirements of V A in the context of claims for benefits.

In this regard, the Court has held that a notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. Pelegrini v. Principi,
18 Vet. App. 112 (2004). In addition, the Court held that a notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the following: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request or tell the claimant to provide any evidence in the claimant's possession that pertains to

- 4



the claim, or something to the effect that the claimant should "give us everything you've got pertaining to your claim(s)." Id. at 115.

In a VCAA letter dated in September 2004, the RO notified the appellant of the information and evidence necessary to substantiate the claim, the information and evidence that VA would seek to provide, and the information and evidence the appellant was expected to provide. In addition, the RO asked the appellant to submit any evidence in (his/her) possession that pertains to the claim. See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VCAA-compliant notice was not provided to the appellant prior to the first unfavorable adjudication of this case. However, after VCAA-compliant notice was sent, the claim[ s] was[ were] readjudicated without "taint" from prior adjudications. Thus, to decide the appeal now would not be prejudicial. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VA has obtained all identified pertinent evidence, including VA hospital, outpatient and examination reports, and documents from the Social Security Administration. The veteran has been examined for compensation purposes. Statements from the veteran and his wife are of record. There is no evidence identified which has not been secured. The Board finds that the VCAA duty to assist has been satisfied.

Temporary Total Disability Rating

The RO initially established service connection for anxiety reaction by a January 1986 rating decision. The disability has remained service connected since then at various levels of rating. When the appellant filed his claim in November 1995, he asserted he had been hospitalized at a VA medical facility from October 14 to November 14, 1995, and should be compensated for that hospitalization pursuant to the provisions of 38 C.F.R. § 4.29.

- 5 



The record contains a typewritten VA hospital summary that shows that the veteran was hospitalized for anxiety reaction and schizoid-type personality from October 24,1995 until November 13,1995. The summary shows the date of admission as October 24, lists treatment from October 25 through November 6, and identifies the date of discharge as November 13. It was also noted that the appellant requested discharge on November 15 and that he was to continue treatment as an outpatient and return on November 21.

In a February 1996 statement, the appellant again reported that the dates of admission were from October 14 to November 14, 1995. With his statement, he submitted a copy of a handwritten Medical Record-Discharge Instructions,
VA Form 10-7978M, which appears to indicate the appellant was admitted on October 14, 1995 and that lists the date of discharge as November 14, 1995. The identification/date stamp on the form was November 13, 1995, and the signature of the physician is listed as November 13, 1995.

In a June 1996 Report of Contact, the RO indicated it contacted the VA medical facility regarding the date of discharge. The hospital contact person indicated that the correct date of admission was October 24, 1995, and the correct date of discharge was November 13, 1995. It was also noted that the physician made a mistake on the VA Form 10-7978M when he wrote October 14, 1995, as the date of admission. She indicated that the correct admission date was October 24, 1995.

A temporary total disability rating is warranted when a service-connected disability has required hospital treatment for a period in excess of 21 days. 38 C.F.R. § 4.29. The typewritten VA hospital summary lists the date of admission as October 24, 1995, and the date of discharge as November 13, 1995. Although the summary noted, in part, that the appellant requested discharge on November 15 (which would suggest his hospitalization continued at least until that date), that comment does not outweigh the established discharge date of November 13. This period, from October 24 to November 13, comprises eight days in October and 13 days in November, for a combined 21 days of hospitalization for his service-connected disability. Section 4.29 requires the period of hospitalization to be in excess of

- 6 



21 days. As the appellant's hospitalization was 21 days, not in excess of 21 days, 	he is not entitled to temporary total disability benefits under paragraph 4.29.

This typewritten discharge summary outweighs the handwritten discharge instruction form. If the instruction form were accurate, it would provide support for an increase in the length of the hospitalization beyond 21 days, thereby entitling the appellant to a temporary total disability rating. However, consultation with the VA medical facility has confirmed that the physician entered an incorrect admission date on the instruction form. Although the handwritten discharge instruction form listed October 14 as the date of admission, that date conflicts with the summary form and is refuted by the statement of the VA hospital contact person that the physician made an error in the transcription of the admission date. Similarly, while the discharge instruction form indicated the date of discharge was November 14, this date on the handwritten form conflicts with that form's identification/date stamp of November 13, and with the physician's signature on that form dated November 13. It also conflicts with the typewritten discharge summary that showed the date of discharge as November 13.

In light of the evidence and based on this analysis, it is the determination of the Board that the preponderance of the evidence is against the claim of entitlement to a temporary total disability rating under 38 C.F.R. § 4.29.

Criteria for evaluating psychiatric disabilities

Disability evaluations are determined by the application of a schedule of ratings based on average impairment in earning capacity. 38 U.S.C.A. § 1155. Requests for increased disability ratings require consideration of the medical evidence of record compared to the criteria in the VA Schedule for Rating Disabilities. 38 C.F.R. Part 4. If the preponderance of the evidence is in favor of the claim, or the evidence is in equipoise, the claim will be granted. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.102 (1996); Gilbert v. Derwinski, 1 Vet. App. 49,53 (1990).

- 7 



In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). However, where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, regulations do not give past medical reports precedence over current findings. 38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Statements and testimony of lay persons constitute competent evidence when describing symptoms of a disease or disability that are identifiable to a layman. Espiritu v. Derwinski, 2 Vet. App. 492 (1992). However, the appellant's statements regarding the severity of the symptoms must be viewed in conjunction with the objective medical evidence of record and the pertinent rating criteria.

The appellant filed his claim for an evaluation in excess of 30 percent in August 1995. At that time, the criteria of Diagnostic Code 9400 - applicable to rating anxiety disorders - provided for the following ratings at or greater than 30 percent disabling:

30 percent: Definite impairment in the ability to establish or maintain effective and wholesome relationships with people. The psychoneurotic symptoms result in such reduction in initiative, flexibility, efficiency and reliability levels as to produce definite industrial impairment.

50 percent: The ability to establish or maintain effective or favorable relationships with people is considerably impaired. By reason of psychoneurotic symptoms the reliability; flexibility and efficiency levels are so reduced as to result in considerable industrial impairment.

70 percent: The ability to establish and maintain effective or favorable relationships with people is severely impaired. The psychoneurotic

- 8 



symptoms are of such severity and persistence that there is severe impairment in the ability to obtain or retain employment.

100 percent: The attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community. Totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior. Demonstrably unable to obtain or retain employment.

38 C.F.R. § 4.132 (1995 and 1996). Social impairment per se will not be used as the sole basis for any specific percentage evaluation, but is of value only in substantiating the degree of disability based on all of the findings. 38 C.F .R.
§ 4.132, Diagnostic Code 9411, Note (1) (1995 and 1996). A classification of the disease as "mild," "moderate," or "severe" is not determinative of the degree of disability, but the report and the analysis of the symptomatology and the full consideration of the whole history by the rating agency will be. 38 C.F.R. § 4.130 (1995 and 1996).

The term "definite" as used above is "qualitative" in character, whereas the other terms are "quantitative" in character. Hood v. Brown, 4 Vet. App. 301 (1993). The Board must construe the term "definite" in a manner that will quantify the degree of impairment, id., at 303-04, and as "distinct, unambiguous, and moderately large in degree." It represents a degree of social and industrial inadaptability that is "more that moderate but less than rather large." VAOPGCPREC 9-93 (Nov. 9, 1993).

After the appellant filed his claim and perfected this appeal, VA amended the schedule of ratings for psychiatric disorders effective November 7, 1996. See 67 Fed. Reg. 49,590 (2002). When a law or regulation changes after a claim has been filed, but before the administrative appeal process has been concluded, the version most favorable to an appellant applies. See Karnas v. Derwinski, 1 Vet. App. 308 (1991). However, "Congressional enactments and administrative rules

 - 9



will not be construed to have retroactive effect unless their language requires this result." Landgraf v. USI Film Prods., 511 U.S. 244, 272 (1994) (quoting Bowen v. Georgetown University Hosp., 488 U.S. 204,208 (1988)); Dyment v. Principi, 287 F.3d 1377, 1385 (Fed. Cir. 2002), and Bernk/au v. Principi, 291 F.3d 795, 804 (Fed. Cir. 2002). Karnas has been overruled to the extent that it is inconsistent with the Supreme Court's holdings. Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Though the law "precludes an effective date earlier than the effective date of the liberalizing. . . regulation," the Board must, nonetheless, adjudicate whether a claimant "would receive a more favorable outcome, i.e., something more than a denial of benefits, under the prior law and regulation." DeSousa v. Gober, 10 Vet. App. 461, 467 (1997). Accordingly, the Board has the duty to adjudicate the claim under the earlier version of the regulations for any period prior to the effective date of the later versions of the regulations. Beginning on the effective date of the later versions, the Board must consider earlier and newer versions, whichever is most favorable to the appellant. See Wanner v. Principi, 17 Vet. App. 4, 9 (2003).

The amended regulation effective from November 7, 1996, at Diagnostic Code 9400 for a generalized anxiety disorder provides for the following ratings at and above the 30-percent level:

30 percent: Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

50 percent: Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks	more than once a week; difficulty in understanding complex

- 10



commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

70 percent: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

100 percent: Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130 (1997 to 2004).

In evaluating the severity of the psychiatric manifestations, one tool used is a score corresponding to the Global Assessment of Functioning (GAP) scale. The GAF scale reflects "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." See AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS

- 11 



32 (4th ed. 1994) (hereinafter DSM-IV); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995). A GAF score is highly probative as it relates directly to the appellant's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders. See Richard v. Brown, 9 Vet. App. 266, 267 (1996); Massey v. Brown, 7 Vet. App. 204, 207 (1994).

A GAF of 31 to 40 is defined as exhibiting some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).

A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.

A GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors with no more than sight impairment in social, occupation or school functioning.

Evaluation of Anxiety Reaction from August 1, 1995 to August 12, 1997

- 12



The appellant alleges his disability during this period was more severe than represented qy the 30 percent evaluation assigned by the RO. Because VA amended the regulations effective November 7, 1996, mid-way through the applicable period in this case, the Board will first address whether an increase is warranted under the old criteria effective prior to November 7, 1996, and will then evaluate the disability from that date to August 12, 1997, under both the old and the amended version of the criteria. The resulting evaluation will be based on whichever criteria offers the most favorable evaluation.

Prior to November 7, 1996, and a year prior to the appellant's claim, the record includes a VA hospital record in July 1995 showing GAF on admission was 40, and 60 on discharge. The diagnosis was generalized anxiety disorder. It was noted the appellant was treated with medications and was not suicidal. As discussed above, the appellant was hospitalized in October and November 1995, with a diagnosis of generalized anxiety disorder and a schizoid-type personality disorder. His medications were increased and the GAF was considered 50 on admission and at. 60 on discharge. A private clinical record on October 16, 1996, revealed a past history of anxiety and depression, and a finding of severe chronic psychosis with recurrent depression, without specific mention of psychiatric complaint or symptom.

As this evidence corresponds to the period prior to November 7, 1996, it must be assessed against the old version of the criteria for evaluating psychiatric disorders. The common findings from the VA hospitalizations in July 1995 and in October to November 1995 is that the appellant had a generalized anxiety disorder, which required control through increased medication, and that he was not suicidal. Moreover, the GAF scores were 40 and 50 on admission in July 1995 and in October 1995, respectively, and were 60 at discharge from each hospitalization. Although GAF scores are not dispositive, they do represent the assessment of trained medical observers and, given the lack of more detailed medical records applicable to this period, take on added significance. The admission GAF score in July 1995, at 40, is at the high end of the range of 31 to 40, which reflects some impairment in reality testing or communication, or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood. The GAF score at admission in October 1995, of 50, is at the high end of the range of 41

- 13 



to 50, which corresponds to serious symptoms, such as suicidal ideation, or any serious impairment in social, occupational, or school functioning. When he was discharged from each hospitalization, though, his GAF score was listed as 60, which is at the high end of the range of 51 to 60, suggestive of moderate symptoms or moderate difficulty in social, occupational, or school functioning.

The hallmarks of the criteria for a 30 percent evaluation include a reduction in the appellant's initiative, flexibility, efficiency and reliability levels, in a manner that produces definite industrial impairment. The evidence clearly documents such impairment. It also corresponds to the criteria for a 50 percent evaluation, which looks to considerable impairment, because the hospital admissions occurred with GAF scores that reflected some impairment in reality testing or communication, or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood, and serious symptoms, or any serious impairment in social, occupational, or school functioning. An evaluation greater than 50 percent, for example at the 70-percent level, is not warranted, as there is no indication of severe impairment and the evidence indicates he was not affected by suicidal ideation. Therefore, the Board finds that the appellant's disability from August 1, 1995, to November 6, 1996, reflected considerable, but not severe, impairment, which corresponds to a 50 percent evaluation pursuant to the old version of the rating criteria.

From the effective date of the amended regulations, November 7, 1996, through August 12, 1997 - where the disability may be evaluated using the either the old or the amended regulations - a private clinical record on November 13, 1996, indicated an impression of anxiety reaction, though there was no specific reference to the appellant's psychiatric complaints or symptoms.

VA clinical records in April 1997 showed the veteran was seen in the emergency care unit due to his psychiatric disability. He was described as polite and cooperative. He had lost his appetite and reported that he had been harsh with his girlfriend. His medication included Xanax, Doxepin and hydroxyzine. The diagnosis was anxiety disorder with depressed mood and a GAF score of 65. The next day he was evaluated again. He was casually and adequately dressed. He had

- 14 



intact judgment, normal and goal-directed speech, euthymic mood, and appropriate affect, and concrete interpretation. The GAF scores were 71-80.

VA clinical records in May 1997 showed a GAF score of 60-70. It was noted the appellant reported he worked occasionally for friends on a farm feeding cattle and carrying hay. On mental status examination he was oriented times three, was unable to recall three words after five minutes, but could pick out words in a list of choices. He could not perform serial three's or spell "world" backwards. He had appropriate affect and mood. He was pleasant, cooperative, and talkative. It was noted that medication would be given at a later time for questionable panic attacks.

VA clinical records in June 1997 indicated the appellant complained of some problems with concentration. Examination revealed the appellant to be casually groomed, good eye contact, no suicidal or homicidal ideation, mildly depressed mood, congruent affect, and no evidence of psychosis. The impression was generalized anxiety disorder.

VA clinical records on August 7, 1997, indicated the appellant reported a mild improvement in symptoms. His mood was described as "ok", but he also reported he felt very depressed and upset at the same time. Examination revealed no suicidal or homicidal ideation, no psychosis, normal speech, and congruent mood and affect. The impression was generalized anxiety disorder.

Under the old version of the regulation, this evidence does not support a continuance of the 50 percent evaluation. That criteria requires considerable. industrial impairment. The overall record, though, suggests an improvement of the appellant's condition from November 7, 1996, when compared with the findings prior to the amended regulations. The April 1997 VA clinical records showed interpersonal difficulties in a social setting and concrete interpretation, though with intact judgment, normal and goal-directed speech, euthymic mood, and appropriate affect. VA clinical records in May 1997 revealed reduced memory, but with appropriate affect and mood and occasional work relationships for friends on a farm. VA clinical records in June 1997 indicated reduced problems with concentration, appropriate grooming, good eye contact, no suicidal or homicidal

- 15 



ideation, congruent affect, and only mildly depressed mood. VA clinical records on August 7, 1997, again indicated the appellant reported a mild improvement in symptoms, with an "ok" mood despite depression, no suicidal or homicidal ideation, normal speech, and congruent mood and affect.

These findings that illustrate an improvement in this time frame are reflected in the GAF scores assigned in April 1997 (scores of 71-80) and in May 1997 (scores of 60-70). A score of 60- 70 corresponds with the high end of the range from 51 to 60, which indicates moderate symptoms or moderate difficulty in social, occupational, or school functioning, and with the entire range of 61 to 70 defining ,some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships. The score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors with no more than sight impairment in social, occupation or school functioning. DSM-IV, at 32. These scores are indicative of definite industrial impairment, and thereby support a return to the previously assigned 30 percent evaluation from November 7, 1996, to August 12, 1997 under the old version of the regulations.

The disability in this period must also be evaluated using the new version of the criteria. The criteria for the assigned 30 percent evaluation requires occasional decreased work efficiency and intermittent periods of inability to perform occupational tasks, though a generally satisfactory level of functioning with routine behavior, self-care, and normal conversation normal. Again, the overall record suggests an improvement of the appellant's condition from November 7, 1996. In April 1997, there were interpersonal difficulties in a social setting and concrete interpretation, though with intact judgment, normal and goal-directed speech, euthymic mood, and appropriate affect. In May 1997, the appellant had reduced memory, but an appropriate affect and mood and occasional working relationships with friends on a farm. In June 1997, there were reduced problems with concentration, appropriate grooming, good eye contact, no suicidal or homicidal ideation, congruent affect, and only mildly depressed mood: On August 7, 1997, the appellant reported a mild improvement in symptoms, an "ok" mood" no suicidal or homicidal ideation, normal speech, and congruent mood and affect. The

- 16 



GAF scores ranging from 60 to 80, as discussed above, correspond with the symptoms described. There are symptoms such as depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, and mild memory loss, all supportive of the currently assigned 30 percent evaluation. During the applicable period, however, this evidence does not reveal flattened affect, abnormal speech, difficulty understanding complex commands, significant memory loss, impaired judgment or abstract thinking, or difficulty in establishing and maintaining effective work and social relationships, that reduced his reliability and productivity. The absence of such findings precludes the assignment of an evaluation in excess of 30 percent under the amended criteria from November 6, 1996, to August 12, 1997.

In light of the evidence and based on this analysis, it is the determination of the Board that the evidence supports a 50 percent evaluation for anxiety reaction from August 1, 1995, to November 6, 1996, and that the preponderance of the evidence is against an evaluation in excess of30 percent from November 7, 1996, to August 12, 1997.

Evaluation of Anxiety Reaction from August 13, 1997 to April 9, 2000

The appellant alleges his disability during this period was more severe than represented by the 50 percent evaluation assigned by the RO. The Board will first address whether an increase is warranted under the old criteria and then will evaluated the disability under the amended version of the criteria. The evaluation assigned will be whichever criteria offer to most favorable evaluation.

VA examination on August 13, 1997, indicated the appellant complained of sleep impairment, night sweats, intrusive thoughts of the past, lethargy, fatigue, and anxiety. He indicated he was nervous, which caused him to break out in hives and also resulted in trembling in his upper extremities. It was noted he had moved in 1996 due to his divorce (he reported there had been violence involved in his marriage) and that he lived in a trailer with his pregnant sixteen-year-old girlfriend. He reported he had not been employed for more that three months due to his nervousness.

- 17 



On mental examination, the examiner described the appellant as casually dressed. He was appropriately groomed and had coherent and logical, goal directed, and mildly pressured speech. He was anxious but polite and cooperative. He wrung his hands and had an obvious tremor in his hands. He had intact attention, concentration, and memory. He denied any suicidal or homicidal ideations, intentions, or plans. He reported no hallucinations, delusions, or paranoia. The examiner noted that the appellant was socially isolated except for his sixteen-yearold girlfriend on whom he was dependent. Although he did not have friends he had a close relationship with his extended family who lived in the area. His current GAF was 50, which represented serious symptoms. The GAF was assigned based upon his inability to maintain long-term gainful employment. He had not worked full time since 1988,

VA clinical records in September 1997 revealed no suicidal or homicidal ideation, no psychosis, slightly better mood, and brighter affect. The impression was generalized anxiety disorder.

Records from the SSA indicated that in June 1998 the agency continued payments of supplemental security income benefits, with a primary diagnosis of chronic anxiety-related disorders with depression. Notes of the SSA reviewer that month indicated the continuance of SSA disability benefits was based in part on the appellant's marked feelings of inadequacy with generalized anxiety and dysthymia and psychological factors affecting his physical findings. The relevant records associated with the SSA determination included a statement by the appellant in February 1998 to the effect that he spent his time walking or watching television, and that he did not need assistance dressing or bathing or conducting other personal-hygiene activities. He reported he sometimes socialized with family and friends, drive his car to medical appointments and to stores, and watched television or listened to a radio to calm his nerves. He noted he felt unable to return to work because of his nerves and because of physical problems with his back and eyes.

Also associated with the SSA documents were statements dated in May 1998 from the appellant and his spouse. In his own statement, the appellant indicated his normal day consisted of taking medicine, getting dressed, and watching television,

- 18 



listening to a radio, or playing with his baby. Sometimes he got nervous, he claimed, and was kept awake. He noted that when he became nervous and his medications did not work, his face, hands, fingers, and feet swelled to the point where his eyes completely shut and he could riot walk. He did not cook meals due to shaking. He claimed he needed help shopping, making his bed, and taking out the garbage. His wife generally accompanied him whenever he left his house. He noted he did not like to socialize or use public transportation because it embarrassed him when his face swelled. He indicated he did not pay the bills because he sometimes lost track of what he was doing. He reported he did not take care of his house because he got frustrated when he could not get something done correctly.

In her statement, the appellant's spouse noted she and the appellant lived in a house together and that he had trouble sleeping due to his nerves. She noted the appellant generally spent a typical day sitting around, watching television, and listening to a radio, or playing with their four-month-old baby. She indicated the appellant needed help with personal grooming when his eyes, hands, and feet swelled. She also noted the appellant did not cook, required assistance shopping, did not socialize, did not pay the bills, and did not have any hobbies. She also reported that his memory was impaired; for example, if she asked him to retrieve something from another room, he returned without the item saying he could not recall what she had wanted. She reported that visits with family were seldom and did not participate in any social activities.

The documents from SSA also included a private psychological evaluation in June 1998, which indicated the appellant's employment background was mainly in building construction. He lived with his child and spouse. He could use a telephone, drive, handle money, select his clothes, do laundry, help with household chores, and cook meals. He did not garden, hunt, fish, play sports, engage in recreational activity, visit family or friends, go to church, or have hobbies. The veteran reported that he had panic attacks once a year. He reported tremors of the upper extremities. He denied hallucinations or delusions. He denied phobia, obsession and compulsion. He indicated that he was too nervous to work. The diagnostic impression was chronic anxiety neurosis.

- 19 



VA examination on April 10, 2000, revealed a diagnosis of generalized anxiety disorder, a GAF score of 45, and the examiner's assessment of significant impairment in the ability of the appellant to adjust to work situations. This GAF score falls within the range of 41 to 50, which is defined as indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep ajob). On the basis of this examination, the
RO assigned a 100 percent evaluation effective April 10, 2000.

In applying these facts to the old version of the criteria, the conclusion is reached that the currently assigned 50 percent evaluation is the appropriate evaluation. This evaluation is premised on a finding of considerable industrial impairment. To attain a higher evaluation, the evidence must support a finding that there are psychoneurotic symptoms of such severity and persistence that there is severe impairment in the ability to obtain or retain employment. There are disturbances of mood and apparently of motivation, given the appellant's limited daily activities. Yet there is no suicidal or homicidal ideation, impaired thinking or judgment, impulsivity, or other symptoms that would suggest severe impairment due to the anxiety reaction.

This conclusion is supported by the GAF score of 50 assigned by the VA examination on August 13, 1997. That score is at the high end of the range from 41 to 50, defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or sch091 functioning (e.g., no friends, unable to keep a job). The symptoms described in that examination, however, as well as the symptoms listed in the subsequent treatment records, do not reveal serious symptoms, such as suicidal ideation, severe obsessional rituals, or frequent shoplifting. Nor do they specifically illustrate a connection between impairment in work functioning and his asserted inability to obtain employment based on his psychiatric disability. The symptoms more accurately reflect the severity described by the range of GAF scores from 51 to 60, which describe moderate symptoms, such as an occasional panic attack, or moderate difficulty in social and occupational. Therefore, using the old version of the criteria, an evaluation in excess of 50 percent is not warranted.

- 20



As for the amended version of the criteria, application of the facts reveals that not more than a 50 percent evaluation is appropriate. The findings broadly endorse panic attacks once per year, some reduction in short-term memory and understanding complex commands, and social isolation except for his spouse and child, and occasional a family member. This illustrates occupational and social impairment with reduced reliability and productivity, with resulting difficulty in establishing and maintaining effective work and social relationships.

However, this same evidence does not correspond to the criteria for the next higher evaluation, a 70 percent evaluation. The VA examination in August 1997, the VA clinical records in September 1997, and the documents associated with his receipt of SSA disability benefits fail to show suicidal ideation, obsessional rituals, illogical or obscure or irrelevant speech, near-continuous panic, impairment of impulse control, spatial disorientation, a neglect of personal appearance and hygiene, or a complete inability to establish and maintain an effective relationship. The evidence does indicate the appellant had difficulty in adapting to stressful circumstances, such as in a worklike setting. While SSA based its decision continuing a period of disability on this evidence, VA is not bound by the determination of that agency as different laws and regulations govern VA benefits. Here, the difficulty in adapting to stressful circumstances does not result in occupational and social impairment by reducing the appellant's judgment, thinking, or mood beyond that required by the currently assigned 50 percent evaluation. Thus, under the amended version of the regulations, an evaluation in excess of 50 percent is not warranted.

In light of the evidence and based on this analysis, it is the determination of the Board that the preponderance of the evidence is against an evaluation in excess of 50 percent from August 13, 1997, and April 9, 2000.

(CONTINUED ON NEXT PAGE)

- 21 



ORDER

A temporary total disability rating pursuant to 38 C.F.R. § 4.29 for a period of VA hospitalization from October 24 to November 13, 1995, is denied.

An evaluation of 50 percent for service-connected anxiety reaction from August 1, 1995 to November 6, 1996, is granted.

An evaluation in excess of 30 percent for service-connected anxiety reaction from November 7, 1996, to August 12, 1997, is denied.

An evaluation in excess of 50 percent for service-connected anxiety reaction from August 13, 1997 to April 9, 2000, is denied.

J.E. DAY
Veterans Law Judge, Board of Veterans? Appeals

- 22




